Citation Nr: 0122361	
Decision Date: 09/12/01    Archive Date: 09/19/01

DOCKET NO.  00-17 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
keloid scars of the upper back.

2.  Entitlement to an effective date earlier than June 19, 
1998, for a grant of service connection for keloid scars of 
the upper back.


REPRESENTATION

Appellant represented by:	Gerald C. Wells, Attorney


WITNESS AT HEARING ON APPEAL

Appellant's attorney




ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1986 to September 
1991.

This matter is before the Board of Veterans' Appeals (Board) 
from a March 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland, which granted service connection for keloid scars 
of the upper back, evaluated as 10 percent disabling, 
effective June 19, 1998.  An October 2000 Hearing Officer's 
Decision increased the assigned rating for the keloid scars 
to 30 percent, effective June 19, 1998.

The veteran's attorney provided testimony on the veteran's 
behalf at a July 2001 personal hearing before the undersigned 
Board Member, a transcript of which is of record.

The Board notes that the veteran had also perfected an appeal 
as to whether there was clear and unmistakable error (CUE) 
under 38 C.F.R. § 3.105(a) in the March 2000 rating decision 
by not granting a higher rating and an earlier effective 
date.  However, at the July 2001 hearing, the veteran's 
attorney acknowledged that the claims were really entitlement 
to a rating in excess of 30 percent for the keloid scars, and 
entitlement to an effective date earlier than June 19, 1998, 
for a grant of service connection for the keloid scars.  
Moreover, the Board notes that the CUE provisions of 
38 C.F.R. § 3.105(a) pertain to decisions that are "final 
and binding."  As the veteran has perfected a timely appeal 
to the March 2000 rating decision, it is clearly not final 
and binding.  Thus, the CUE provisions of 38 C.F.R. 
§ 3.105(a) are not applicable in the instant case.


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the present appeal have been completed.

2.  The competent medical evidence, as well as the veteran's 
own statements, reflect that his keloid scars are manifest by 
constant itching and marked disfigurement.  However, there is 
no competent medical evidence that the keloid scars are 
tender or painful by objective demonstration or manifested by 
limitation of motion of an upper extremity, neck, or back; 
ulceration, extensive exfoliation, crusting, systemic nervous 
manifestations or exceptional repugnance.

3.  Service connection was denied for residuals of injuries 
to both shoulders, both legs, spine, both arms, and right 
thigh - to include keloid scars - by a February 1996 rating 
decision.  The veteran was informed of this decision, and did 
not appeal.

4.  Following the February 1996 rating decision, the next 
written communication received by the veteran regarding his 
keloid scars claim was received on June 19, 1998.

5.  The veteran's attorney has submitted a copy of a 
statement addressed to VA, dated September 3, 1997, regarding 
the keloid scars claim, and indicated that it was submitted 
to VA at that time.  However, there is no VA date stamp on 
any copy of this statement which confirms that it was 
actually received by VA prior to June 19, 1998.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
keloid scars of the upper back have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1, 4.3, 4.10, 4.118, Diagnostic Codes 
7800-7819 (2000); 38 C.F.R. § 3.159 (As amended, effective 
November 9, 2000); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

2.  The February 1996 rating decision denying service 
connection for residuals of injuries to both shoulders, both 
legs, spine, both arms, and right thigh is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (2000).

3.  The criteria for an effective date earlier than June 19, 
1998, for a grant of service connection for keloid scars of 
the upper back are not met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.105(a), 
3.155, 3.400 (2000); 38 C.F.R. § 3.159 (As amended, effective 
November 9, 2000); Rodriguez v. West, 189 F.3d 1351 (Fed. 
Cir. 1999); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100 ; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

The Board notes that the RO did not have the benefit of the 
explicit provisions of the VCAA when it adjudicated the case 
below.  Nevertheless, the Board finds that VA's duties have 
been fulfilled in the instant case.  Here, the RO accorded 
the veteran an examination in relation to this claim, and 
advised the veteran of the evidence necessary to substantiate 
his claim by the June 2000 Statement of the Case.  This 
includes the applicable criteria for a higher disability 
rating, as well as the criteria concerning the assignment of 
effective dates for grants of service connection.  Further, 
the veteran has not identified any pertinent evidence that is 
not of record.  Thus, the Board finds that the duty to assist 
and duty to notify provisions of the VCAA have been fulfilled 
and that no additional assistance to the veteran is required 
based on the facts of the instant case.


General Background.  The veteran's service medical records 
includes an October 1981 "DODMERB" examination which 
clinically evaluated his skin as normal, with no identifying 
body marks, scars, or tattoos.  At the time of this 
examination, he reported that he had never experienced tumor, 
growth, cyst, and/or cancer.

An August 1985 pre-commissioning examination found the 
veteran's skin to be abnormal, due to mild "PFB," and mild 
jock rash - tinea cruris.  He was also noted to have several 
scars, including a 2.5 cm scar on the left lower back, and a 
2 cm scar on the left shoulder.  His scars were not 
considered disabling.  

Records dated in July 1987 note that the veteran complained 
of pain when extending arm to the right shoulder, and that he 
had right shoulder pain status post motor vehicle accident 
for 15 days.  Examination of the right shoulder was positive 
for status-post abrasions over the right scapula, with no 
gross deformity.  Subsequent records dated in June 1988 
reflect treatment for a keloid on the left upper back of 3 
years duration.  This included excision of the keloid.

On his July 1991 discharge examination, the veteran was noted 
to have a large keloid, 4 x 5 cm on the left scapula, and a 
smaller keloid (3 x 2 cm) on the right posterior shoulder.  

By a statement received by VA in April 1995, the veteran 
asserted that he wanted to file a claim of service connection 
for keloid scars on his back.  He contended that the scars 
were large, raised, and protruded approximately 1/2 of an inch 
above the skin.  Additionally, the veteran reported that he 
entered the military academy in the summer of 1982, and was 
commissioned as an officer in the summer of 1986.  He 
reported that in June 1987, following a training exercise, he 
was on a bus which lost its brakes and crashed coming down a 
mountain.  The veteran asserted that he received multiple 
injuries, including the injuries that resulted in his present 
scars.  Further, he reported that he had surgery on his scars 
in April 1988.  He also reported that the scars constantly 
itch, and that when he had to wear dress shirts as required 
for his job, the scars were irritated because there were so 
large and the dress shirts were fitted.

In August 1995, the veteran submitted a completed VA Form 21-
526 (Application for Compensation or Pension) in which he 
reiterated his claim of service connection for keloid scars.  
He also reiterated that the scars were large, unsightly, and 
caused constant irritation and scratching.

Computer sheets on file reflect that VA medical examinations 
were scheduled for the veteran in February 1996, but that he 
failed to appear.  

A rating decision dated later in February 1996 denied service 
connection for residuals of injuries to both shoulders, both 
legs, spine, both arms, and right thigh.  The RO stated that 
the extent and nature of the residuals of the veteran's 
injuries, which occurred during service, could not be 
determined in the absence of a VA rating examination, and 
that the basis for the disallowance of the claim was the 
veteran's failure to cooperate.  Further, the RO stated that 
this determination was subject to reconsideration if the 
veteran subsequently indicated his willingness to undergo the 
required physical examination.   
Correspondence was sent to the veteran dated February 26, 
1996, informing him of the denial of his claim.  Further, 
this correspondence reflected that a VA Form 4107 was 
enclosed which explained the veteran's right to appeal.  This 
correspondence was sent to the veteran's address of record 
and it was not returned as undeliverable.  Moreover, the 
record reflects that this is still the veteran's address.

A statement from the veteran's attorney, dated in May 1998 
and received by the RO on June 19, 1998, requested a status 
report on the veteran's claim.  The attorney noted that he 
had sent an enclosed letter in September 1997, and that he 
had not received a response regarding this letter.  He also 
noted that the original claim had been submitted in April 
1995.  

The enclosed statement from the veteran's attorney, dated 
September 3, 1997, noted that the veteran filed a claim in 
April 1995 for keloid scars on his back, but that the claim 
was closed after the VA medical office and the veteran were 
unable to schedule mutually acceptable appointments for 
medical exams.  Accordingly, the attorney requested that the 
claim be reopened, and that an examination be scheduled for 
the veteran.  Further, it is noted that there are several 
copies of this statement on file.  However, there is no VA 
date stamp on any copy of this statement which confirms that 
it was actually received by VA prior to June 19, 1998.

The veteran underwent a VA medical examination in November 
1999 in conjunction with his claim.  At this examination , 
the veteran reported, in part, that the scars were very 
unsightly, pruritic, and that he could not carry anything on 
his back.  It was noted that he was conscious of his 
appearance.  Therefore, he was not at ease to appear in a 
swim suit in public.  Further, he reported that he had seen a 
private physician who felt that steroid injections could 
help, but at this point it might be too late.  

Examination of the upper back showed two large, disfiguring 
keloid scars.  On the left side of the back, the keloid was 6 
x 8 cm in size.  On the right side, the keloid was 2 x 3.5 cm 
in size.  The examiner also noted a slightly hypertrophic 
scar on the left shoulder, and a normal scar on the right 
thigh.  Additionally, the examiner noted that there were 
scales on both feet, and provided a description thereof.  
Following examination of the veteran, the examiner's clinical 
impressions were keloids quite disfiguring, pruritic 
affecting the upper part of the back; normal scar on the 
right thigh and slightly hypertrophic scar on the left arm; 
and tinea pedis.  Pictures of the keloid scars were included 
as part of the examination report.

Service connection was granted for disfiguring keloid scars 
of the upper back by a March 2000 rating decision.  A 10 
percent rating was assigned, effective June 19, 1998.  The RO 
stated, in part, that since this disability did not have its 
own evaluation criteria assigned in VA regulations, a closely 
related disease or injury was used for this purpose.  The 10 
percent rating was granted because the record showed scarring 
with repeated ulceration (Diagnostic Code 7899-7803).

The veteran's Notice of Disagreement, received later in March 
2000, contended that he was entitled to both a higher rating 
and an effective date of April 1995 for his grant of service 
connection.  Moreover, it was contended that the veteran was 
entitled to a 50 percent rating under Diagnostic Code 7806.

In conjunction with his Notice of Disagreement, the veteran 
also submitted medical treatise evidence in the form of an 
internet article concerning keloid scars.  Among other 
things, this article defined keloid as a tough, heaped-up 
scar that rises quite abruptly above the rest of the skin.  
It was noted to be irregularly shaped and tended to enlarge 
progressively.  

An October 2000 Hearing Officer's Decision increased the 
assigned rating for the veteran's keloid scars to 30 percent, 
effective June 19, 1998.  It was the Hearing Officer's 
determination that the examination and color photographs 
revealed marked disfigurement, which warranted a 30 percent 
rating under Diagnostic Code 7899-7806.

At the July 2001 personal hearing, the veteran's attorney 
provided a summary as to the circumstances in which the 
veteran incurred his keloid scars of the upper back.  The 
attorney also asserted that the veteran was entitled to a 
rating of 50 percent for his keloid scars, and that the 
evidence on file showed that the scars were repugnant and a 
deformity.  Further, the attorney noted that the veteran 
filed his original service connection in April 1995, and that 
it was denied in February 1996.  The attorney acknowledged 
that the veteran did not report for the VA medical 
examination scheduled in February 1996, but contended that it 
had been scheduled at an inconvenient time for the veteran 
because of his busy schedule.  He testified that the veteran 
tried to re-schedule his examination, but without success.  
Additionally, the attorney testified that he sent 
correspondence to VA on the veteran's behalf, but that they 
would not acknowledge him.  He further contended that his 
statement of September 3, 1997, had been found in the wrong 
claims file.  Also, he contended that VA violated its duty to 
assist by not accommodating the veteran's request to re-
schedule the VA medical examination when he was unable to 
comply in February 1996.


I.  Higher Rating

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

When a disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.  As the rating 
schedule does not contain a rating code specifically setting 
forth criteria for evaluating keloid scars, the RO rated the 
disability utilizing the criteria found at 7899-7803 for 
tender and painful scars, and 7899-7806 for eczema.  (A 
hyphenated diagnostic code is used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned.).  It has 
also been contended that the disability should be evaluated 
under Diagnostic Code 7819 for skin growths.  However, 
Diagnostic Code 7819 provides that new, benign skins growths 
are to be rated as analogous to scars, disfigurement, etc.  
38 C.F.R. § 4.118.

Initially, the Board notes that of the potentially applicable 
Diagnostic Codes, neither Diagnostic Code 7804, nor 
Diagnostic Code 7803, provides for a disability rating in 
excess of 10 percent.  Thus, these Codes are not applicable 
to the veteran's current claim for a rating in excess of 30 
percent.  38 C.F.R. § 4.118

Other Diagnostic Codes found at 38 C.F.R. § 4.118 do not 
apply as the keloid scars of the upper back are clearly not 
on the head, face, or neck (Diagnostic Code 7800); and the 
keloids are not residual burn scars (Diagnostic Codes 7801-
7802).  38 C.F.R. § 4.118.
The veteran's scars may also be rated on limitation of the 
part affected under Diagnostic Code 7805.  38 C.F.R. § 4.118.

Diagnostic Code 7806 provides criteria for the evaluation of 
eczema.  Under this Code, a condition manifest by 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area is rated as 10 percent disabling.  
A 30 percent rating is assigned with exudation or constant 
itching, extensive lesions or marked disfigurement.  With 
ulceration or extensive exfoliation or crusting, and systemic 
nervous manifestations or exceptional repugnance a 50 percent 
rating is assigned.  38 C.F.R. § 4.118.


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for a rating in excess of 30 percent for his keloid scars of 
the upper back.

With respect to Diagnostic Code 7805, there is no indication 
in the medical evidence on file that the veteran's keloid 
scars have resulted in limitation of the part affected; i.e., 
the upper back.  Therefore, the Board finds that this Code is 
inapplicable to the veteran's claim for a rating in excess of 
30 percent.  38 C.F.R. § 4.118.

Regarding Diagnostic Code 7806, the Board finds that the 
medical evidence, and the veteran's own statements, reflect 
that the veteran's keloid scars are manifest by constant 
itching and marked disfigurement.  This corresponds to the 
current rating of 30 percent.  Further, the objective medical 
evidence, including the November 1999 VA medical examination, 
does not show that the keloid scars are manifest by 
ulceration or extensive exfoliation or crusting, and systemic 
nervous manifestations or exceptional repugnance.  
Consequently, the veteran does not meet or nearly approximate 
the criteria for a rating in excess of 30 percent under this 
Code.  38 C.F.R. § 4.118.

The Board has considered whether there are any manifestations 
of the scars (i.e., tender or painful scar) that are not 
duplicative of or overlapping with the criteria found in Code 
7806 which would support a separate compensable rating.  See  
Esteban v. Brown, 6 Vet. App. 259 (1994).  However, aside 
from the fact that ulceration is one of the criteria for a 50 
percent rating under Code 7806 and exfoliation (falling off 
or scaling of skin) or exudation would presumably often 
include pain, there is no medical evidence to show that the 
veteran's scars are productive of ulceration, nor has there 
been any objective demonstration of pain or tenderness of the 
scars.  Thus, even assuming arguendo that such findings would 
support a separate rating under Esteban, the medical evidence 
of record does not show scar ulceration or pain or tenderness 
by objective demonstration.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 30 percent for his service-connected 
keloid scars of upper back.  Thus, the Board concludes that 
the preponderance of the evidence is against the claim, and 
it must be denied.  Further, the Board notes that in making 
this determination it has taken into consideration the 
applicability of "staged ratings," pursuant to Fenderson, 
supra.  However, the record does not contain any competent 
medical evidence showing any distinctive periods for which 
the severity of the veteran's keloid scars met or nearly 
approximated the criteria necessary for a rating in excess of 
30 percent.

As the preponderance of the evidence is against the claim, 
the reasonable doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Effective Date

The effective date for the grant of service connection for a 
disease or injury is the day following separation from active 
duty or the date entitlement arose if a claim is received 
within one year after separation from service.  Otherwise, 
the effective date is the date of receipt of claim, or date 
entitlement arose, whichever is later.  The effective date of 
an award based on a claim reopened after final adjudication 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.
The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by the Secretary.  Any communication 
or action, indicating an intent to apply for one or more 
benefits, under the laws administered by VA, from a claimant 
may be considered an informal claim.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  When a claim has been 
filed which meets the requirements of 3.151 or 3.152, an 
informal request for increase or reopening will be accepted 
as a claim.  38 C.F.R. 3.155.

Where compensation is awarded pursuant to a liberalizing law 
or VA issue, the effective date of such award shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the effective date of the act or administrative issue.  
If a claim is reviewed more than one year after the effective 
date of the liberalizing law or VA issue, benefits may be 
authorized for a period of one year prior to the date of 
receipt of the request for review.  38 U.S.C.A. § 5110(g); 38 
C.F.R. §§ 3.114, 3.400(p).

The provisions of 38 C.F.R. § 3.157 commence with notation of 
the general rule that the effective date of compensation 
benefits will be the date of receipt of the claim or the date 
when entitlement arose, whichever is the later.  However, 
this regulation goes on to provide that receipt of clinical 
reports of examination or hospitalization may serve as 
informal claims "for increase or to reopen."  The date of 
receipt of such clinical evidence may serve to form the basis 
for an earlier effective date for the subsequent award of VA 
benefits if such benefits derive from (1) a claim for 
increased evaluation or (2) an application to reopen a 
previously denied claim.

"Application" is not defined in the statute.  However, in the 
regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 
189 F.3d 1351 (Fed. Cir. 1999).  

The Federal Circuit, in Rodriguez, supra, pointed out that 
for purposes of establishing the requirements and procedures 
for seeking veterans' benefits, a claim, whether "formal" 
or "informal" must be "in writing" in order to be 
considered a "claim" or "application" for benefits, and 
that the provisions of 38 C.F.R. § 3.1(p) defines "claim," 
informal as well as formal, as a "communication in 
writing."  Further, the Federal Circuit stated that when 
38 C.F.R. § 3.155(a) refers to "an informal claim," it 
necessarily incorporates the definition of that term in 
38 C.F.R. § 3.1(p) as a "communication in writing."  The 
Federal Circuit also pointed out the provisions of 38 C.F.R. 
§ 3.155(a) make clear that there is no set form that an 
informal written claim must take.  All that is required is 
that the communication "indicat[e] an intent to apply for 
one or more benefits under the laws administered by the 
Department," and "identify the benefits sought."  

Pursuant to 38 C.F.R. § 3.158(a), where evidence requested in 
connection of an original claim is not furnished within one 
year after the date of request, the claim will be considered 
abandoned, and after the expiration of the one year, further 
action may not be taken unless a new claim is received.  This 
regulation further provides that should the right to a 
benefit finally be established, a subsequent award shall 
commence no earlier than the date of the filing of the new 
claim.

A pending claim is defined as an application, formal or 
informal, which has not been finally adjudicated.  A finally 
adjudicated claim is defined as an application, formal or 
informal, which has been allowed or disallowed by the agency 
of original jurisdiction, the action having become final by 
the expiration of 1 year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  A reopened claim is defined as any 
application for a benefit received after final disallowance 
of an earlier claim.  38 C.F.R. § 3.160.


Analysis.  Initially, the Board acknowledges that the veteran 
did file an original claim of entitlement to service 
connection for keloid scars in April 1995.  However, this 
claim was subsequently denied in the February 1996 rating 
decision.  The veteran was informed of this decision by 
correspondence dated February 26, 1996, which was sent to 
what is still the veteran's address of record, and no 
alternative address was on file at that time.  See Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993); Wamhoff v. Brown, 8 Vet. 
App. 517, 521 (1996).  Moreover, this correspondence included 
a VA Form 4107 which explained the veteran's appellate 
rights.  Butler v. Principi, 244 F. 3d 1337 (Fed. Cir. 2001) 
(the presumption of regularity, presumed that VA had properly 
discharged its responsibilities by attaching a copy of the 
notice of appellate rights to the notification letter).  
Additionally, the statements from the veteran's attorney tend 
to acknowledge that the veteran received this notification.  
No Notice of Disagreement was received within one year from 
the date of this correspondence.  See 38 C.F.R. §§ 20.200, 
20.201, 20.302.  Therefore, this decision is final, and 
considered correct in the absence of CUE.  See 38 C.F.R. 
§§ 3.104(a), 3.105(a), 20.1103.

The record does not show that there was a formal adjudication 
below regarding the issue of whether the February 1996 rating 
decision was the product of CUE.  Further, the Board notes 
that to assert a valid claim of CUE, the claimant must assert 
more than a disagreement as to how the facts were weighed or 
evaluated; he must, with some degree of specificity, identify 
the alleged error and provide persuasive reasons why the 
result would have been different but for the alleged error.  
The mere assertion of CUE is not sufficient to reasonably 
raise the issue.  See Russell v. Principi, 3 Vet. App. 310 
(1992) (en banc); Fugo v. Brown, 6 Vet. App. 40 (1993), en 
banc review denied, Fugo v. Brown, 6 Vet. App. 162 (1994).  
The Board is of the opinion that the veteran has not alleged 
a proper claim of CUE with respect to the February 1996 
rating decision.  At the July 2001 personal hearing, the 
attorney essentially contended that there was violation of 
the duty to assist in not rescheduling the veteran for a new 
examination when he failed to report in February 1996.  
However, a violation in the duty to assist does not 
constitute CUE.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  
Moreover, failure to provide an examination does not 
constitute such a grave procedural error as to vitiate the 
finality of the adjudication of a claim for service 
connection.  Cook v. Principi, No. 00-7171 (Fed. Cir. July 
20, 2001); Simmons v. West, 14 Vet. App. 84 (2000).

As the February 1996 rating decision is a final and binding 
adjudication of the claim of service connection for keloid 
scars, the effective date for the grant of service connection 
cannot be earlier than the date of receipt of the veteran's 
application to reopen this claim.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400.  (Emphasis added).  Thus, in determining 
whether the veteran is entitled to an effective date earlier 
than June 19, 1998, the Board must review the claims folder 
to determine whether the veteran submitted a formal or 
informal claim to reopen his keloid scars claim prior to that 
date, and, if so, the status of such claim.  The issue, 
boiled down to its essentials, is whether there remained a 
viable claim of service connection for keloid scars prior to 
June 19, 1998, upon which an effective date could be 
anchored.  Normally, once a veteran files a claim, the claim 
remains open and pending until final action is taken by the 
RO.  See Meeks v. Brown, 5 Vet. App. 284, 287 (1993) (holding 
a "1970 rating decision was not a final decision and [case] 
remains pending"); 38 C.F.R. § 3.160 (defining a pending 
claim as "[a]n application, formal or informal, which has not 
been finally adjudicated"). 

In the instant case, the only written communication 
concerning the veteran's keloid scars claim which may have 
been submitted for the period between February 26, 1996, and 
June 19, 1998, is the statement from the veteran's attorney 
dated September 3, 1997.  The attorney has indicated that he 
sent this statement to VA at that time.  However, while there 
are several copies of this statement on file, none of them 
contain a VA date stamp to reflect that this statement was 
actually received by VA prior to June 19, 1998.  Without such 
evidence to confirm that this statement was received by VA 
prior to June 19, 1998, this statement cannot serve as a 
basis for granting an earlier effective date.

As the evidence does not show that the veteran submitted 
either a formal or informal claim of service connection for 
keloid scars during the period from February 26, 1996, to 
June 19, 1998, the Board finds that there is no legal basis 
to award the veteran an earlier effective date for this 
disability.  
For the reasons stated above, the Board finds that there is 
no legal basis to award the veteran an effective date earlier 
than June 19, 1998, for his grant of service connection for 
keloid scars of the upper back.  Therefore, his claim must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  As the law is dispositive of the instant 
case, the benefit of the doubt rule is not for application.


ORDER

Entitlement to a rating in excess of 30 percent for keloid 
scars of the upper back is denied.

Entitlement to an effective date earlier than June 19, 1998, 
for a grant of service connection for keloid scars of the 
upper back is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

